NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 19 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10626

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00652-HG

  v.
                                                 MEMORANDUM*
JOSE ANTONIO SALAZAR-LUNA,
a.k.a. Jose Salazar,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Helen W. Gillmor, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Jose Antonio Salazar-Luna appeals from the district court’s judgment and

challenges his guilty-plea conviction and 30-month sentence for illegal reentry, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Salazar-Luna’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Salazar-Luna the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, the conviction and sentence are affirmed.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions to correct

the judgment to exclude the reference to 8 U.S.C. § 1326(b)(1). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete from judgment reference to section 1326(b)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                    13-10626